Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 12, 2018

                                       No. 04-18-00200-CV

               TEXAS HEALTH AND HUMAN SERVICES COMMISSION,
                                 Appellant

                                                 v.

                                         Virginia AVILA,
                                             Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016-CI-14921
                         Honorable Martha B. Tanner, Judge Presiding


                                          ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal has filed
a notification of late record stating appellant has failed to pay or make arrangements to pay the
reporter’s fee for preparing the record and appellant is not entitled to appeal without paying the
fee. It is therefore ORDERED that appellant provide written proof to this court within ten (10)
days of the date of this order that either (1) the reporter’s fee has been paid or arrangements have
been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty (30) days from the date the clerk’s record is filed, and the court will consider only
those issues or points raised in appellant’s brief that do not require a reporter’s record for a
decision. See TEX. R. APP. P. 37.3(c).


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court